Case 2:19-cv-00315-JFB-AKT Document 10 Filed 03/07/19 Page 1 of 1 PageID #: 65



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
WALI OMARKHEIL,                                                :
                                       Plaintiff,              :   Civil Action No. 19-cv-00315
                                                               :   (JFB)(AKT)
                   v.                                          :
                                                               :
UNITEDHEALTH GROUP INC., JOSIANE                               :   NOTICE OF DISMISSAL
PELUSO, DAVID WILLHOFT and JENNIFER                            :   WITHOUT PREJUDICE
ST. GEORGE, in their individual and professional :
capacities,                                                    :
                                                               :
                                       Defendants.             :
------------------------------------------------------------- X

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, this action is

hereby dismissed without prejudice and without an award of costs or fees to any party.

Dated: March 7, 2019
       New York, New York                                     Respectfully submitted,

                                                              WIGDOR LLP


                                                              By: _____________________________
                                                                     Lawrence M. Pearson
                                                                     Hilary J. Orzick

                                                              85 Fifth Avenue
                                                              New York, NY 10003
                                                              Telephone: (212) 257-6800
                                                              Facsimile: (212) 257-6845
                                                              lpearson@wigdorlaw.com
                                                              horzick@wigdorlaw.com

                                                              Counsel for Plaintiff
